 

FILE"

MAR 10 2C20
UNITED STATES DISTRICT COURT

ulath, WLS. District & Bu. uptcy
FOR THE DISTRICT OF COLUMBIA vane for the District of Ce iobte

DWAYNE L. DAY, )
Petitioner, ,

Vv Civil Action No. 20-0527 (UNA)
)
FRANKLIN COUNTY,
Respondent.

MEMORANDUM OPINION

The Court construes the petitioner’s pleading as a petition for a writ of habeas corpus.
“The writ of habeas corpus shall not extend to a [petitioner] unless” he is “in custody” under
some authority. 28 U.S.C. § 2241(c). A person is generally considered “in custody” if he is
being held in a prison or jail, or if he is released on conditions of probation or parole, see, e.g.,
Jones y. Cunningham, 371 U.S. 236, 240 (1963) (finding that a paroled petitioner is “in custody”
because parole restrictions “significantly restrain petitioner’s liberty”), or subject to other non-
confinement restraints on liberty, such the inability to “come and go as she or he pleases,” as
when a person is released on bail or on his own recognizance before trial, see, e.g., Hensley v.
Municipal Court, 411 U.S. 345, 351-53 (1973) (holding that petitioner released on own
recognizance pending appeal was “in custody” for purpose of habeas).

The petitioner has drafted his pleading in a series of disjointed phrases, and the Court _
cannot determine whether he meets the “in custody” requirement. Even if he were in custody,
the petition does not name a proper respondent to a habeas petition. See Rumsfeld v. Padilla, 542
U.S. 426, 434-39 (2004) (discussing immediate custodian rule); accord Blair-Bey v. Quick, 151

F.3d 1036, 1039 (D.C. Cir. 1998).
 

The Court will grant the petitioner’s application to proceed in forma pauperis and dismiss
his petition without prejudice for want of jurisdiction. A separate order accompanies this

Memorandum Opinion.

 

DATE: March \o , 2020

TREVOR N. McFADDEN
United States District Judge
